Citation Nr: 1634986	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  15-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015), which was received in August 2016.  Given the decision below is resulting in a complete grant of the Veteran's claim, he is not prejudiced by the Board proceeding at this time.  See 38 C.F.R. § 20.1304(c)(2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran currently suffers from bilateral hearing loss.  He underwent a November 2014 VA examination in which the examiner found right ear readings of 15, 25, 70, 75 and 85 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear readings were noted as 15, 20, 70, 85 and 90 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Speech recognition score was 92 percent in the right ear and 80 percent in the left ear.  Thus, the current disability criterion is met.  See 38 C.F.R. § 3.385.  

Next, the Board reviews the evidence to determine if the in-service incurrence criterion is met.  The Board notes the Veteran's service treatment records are unavailable and presumed to have been destroyed in the 1973 National Personnel Records Center (NPRC) fire.  However, his personnel records indicate that his military occupational specialty (MOS) was as a microwave radio repairman, an MOS with a high probability for exposure to loud noise.

Further, the Veteran indicated in a January 2015 statement, that during basic training he was exposed to loud rifle fire at close range over the course of an entire day, without wearing hearing protection.  He reported that he had to walk beside soldiers who would fire their rifles at moving targets and at the end of the day he was totally deaf and could not hear for 24 hours.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records. See 38 U.S.C.A. § 1154 (a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current hearing loss is related to the Veteran's military service, to include exposure to loud noise.

The Veteran submitted a February 2014 private medical report.  The Veteran reported to the examiner a history of loud noise exposure at the gun range in service while not wearing hearing protection and decreased hearing for several days at a time.  The examiner indicated that based on a sinus history and the Veteran's hearing loss results, he felt the Veteran's military noise exposure and the hearing loss were linked and cleared the Veteran for amplification bilaterally.

Thereafter, a December 2014 VA medical opinion was obtained.  A physician determined that the hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He indicated although the Veteran's MOS was noted as a microwave radio repairman (an MOS with a high probability for acoustic trauma), and also the fact that the service medical records were fire related and unavailable, there was no evidence of, complaints of, or diagnosis of hearing loss until more than 60 years after discharge from service.

As the evidence contained conflicting opinions of the etiology of the Veteran's hearing loss, an August 2016 VHA medical expert opinion was obtained from an otolaryngologist.  The August 2016 physician stated that it is at least as likely as not that the Veteran's bilateral hearing loss was incurred in or otherwise related to his service.  He noted, despite the lack of evidence or documentation of hearing complaints, the Veteran was subject to unprotected noise exposure during service.  He noted the prior audiograms and disability questionnaire which demonstrated a sloping high frequency sensorineural hearing loss with a notch at 4000 Hz, then rebounding at 6000 and 8000 Hz.  He stated the Veteran's appearance of hearing loss is consistent with noise exposure loss.  Further, he indicated the lack of documentation of hearing loss prior is irrelevant as most patients with noise induced hearing loss are not diagnosed until later in life when their hearing loss is compounded by presbycusis.

Considering the Veteran's credible reports of in-service noise exposure along with his MOS, the positive February 2014 private medical opinion, as well as the positive nexus opinion from the August 2016 VHA expert, the evidence is at least in equipoise.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, when resolving reasonable doubt in his favor, the Board finds that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


